         Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :      Case No: 21-CR-175-4 (TJK)
                                              :
CHARLES DONOHOE,                              :
                                              :
                                              :
               Defendant.                     :


      UNITED STATES’ MEMORANDUM OF LAW IN SUPPORT OF PRE-TRIAL
                            DETENTION

       The indictment in this case makes clear that Charles Donohoe and his co-defendants were

heavily involved in planning, organizing, and leading members of the Proud Boys organization

before, during, and after their participation in the January 6 attack. Donohoe and his co-defendants

took command of the group, advanced with them onto Capitol grounds, and took specific actions

to interfere with law enforcement, all while endeavoring to stop Congress’s certification of the

results of the 2020 U.S. presidential election.

       The evidence in this case is strong, and the nature and circumstances of this crime are

unprecedented in this country’s history. As alleged in the indictment, Donohoe played a direct role

in unleashing violence on the Capitol. After the attack, he celebrated, declaring in Telegram

messages that January 6 made him “feel like a complete warrior” and he celebrated that “We

stormed the capitol unarmed […] And we took it over unarmed.” Although the government does

not currently have evidence that Donohoe actually entered the Capitol building on January 6, these

statements in celebration of the accomplishments of the group underscore the danger of a man like

Donohoe—a person who had the ability to organize and command a group of men to further a

criminal conspiracy.
         Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 2 of 12




       As explained herein, the charges against the Defendant give rise to a rebuttable

presumption in favor of detention. Pre-trial release would allow the Defendant to remain in the

same circumstances in which he and others planned and launched the attack on January 6. For

someone who commands influence over a group with a demonstrated desire for violence, even

home detention does little to protect the community. Moreover, the Defendant’s repeated efforts

to destroy electronic evidence reveal plainly the Defendant’s knowledge of his and others’

culpability and his intent and efforts to obstruct the due administration of justice in this case.

Accordingly, because no condition or combination of conditions will reasonably assure the safety

of the community, the government moves pursuant to 18 U.S.C. §§ 3142(e) and (f) for a detention

hearing and pretrial detention of the Defendant.

                                    Procedural Background

       On March 10, 2021, a grand jury in the District of Columbia returned a six-count

superseding indictment charging Donohoe and three others, Ethan Nordean, Joseph Biggs, and

Zachary Rehl (collectively, “the defendants”), in connection with the January 6 attack. Each

defendant is charged with conspiracy, in violation of 18 U.S.C. § 371; obstruction of an official

proceeding and aiding and abetting, in violation of 18 U.S.C. §§ 1512(c), 2; obstruction of law

enforcement during a civil disorder and aiding and abetting, in violation of 18 U.S.C. §§ 231(a)(3),

2; destruction of government property and aiding and abetting, in violation of 18 U.S.C. §§ 1361,

2; and unlawful entry and disorderly conduct, in violation of 18 U.S.C. § 1752(a)(1) and (a)(2).

       On March 17, 2021, Donohoe was arrested in the Middle District of North Carolina

pursuant to a warrant issued in connection with the indictment. The Defendant was presented

before a magistrate judge in that district on March 17, 2021, and he waived his right to an identity




                                                   2
         Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 3 of 12




hearing. The Defendant also waived his right to a detention hearing in the district where he was

arrested and instead seeks a hearing before a judge in the District of Columbia. 1

                                      Factual Background

       At a detention hearing, the government may present evidence by way of a proffer. See

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996).

       As alleged in the indictment, which is incorporated here by reference, the Defendant took

personal control over efforts to plan for the January 6 event. Shortly after the arrest of the Proud

Boys chairman on January 4, Donohoe took the initiative to create new Telegram chat groups out

of concern that the secrecy of earlier communications with the Proud Boys chairman and others

had been compromised because law enforcement had seized the Proud Boys chairman’s phone.

Donohoe directed others to leave the earlier chats so that the previous chats could be “nuked.”

Donohoe subsequently relayed a message that he said was “from the top” in which Donohoe

directed: “Hey have been instructed and listen to me real good! There is no planning of any sorts.

I need to be put into whatever new thing is created. Everything is compromised and we can be

looking at Gang charges[.]”

       Planning for January 6 ultimately did resume, and the group was advised that the plans for

January 6 would continue. Donohoe used the Telegram messaging groups that he and other

leadership had created to communicate plans and directives. Like his co-defendants, he

emphasized that there were to be “no colors” worn by the Proud Boys in Washington, D.C. The




1
        Defendants Nordean and Biggs had been previously charged and arrested. Although they
are currently released on conditions, the government has moved for their pre-trial detention after
the unsealing of the March 10 indictment. Like the Defendant in this case, co-defendant Rehl was
arrested on March 17, 2021, and the government is seeking his pre-trial detention as well.
                                                 3
          Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 4 of 12




night before January 6, Donohoe repeated, verbatim, a series of instructions to the members of the

Telegram group, referring to co-defendant Nordean by his alias, “Rufio”:

                 Stand by for the shared baofeng channel and shared zello channel,
                 no colors, be decentralized and use good judgement until further
                 orders [. . .] Rufio is in charge, cops are the primary threat, don't get
                 caught by them or BLM, don't get drunk until off the street [. . .]
                 477.985 freq

Donohoe later repeated a message that advised those attending the rally in D.C. exactly where they

were to meet on the morning of January 6. As with others who had posted the message, Donohoe

reiterated that the “details” would be “laid out at the pre meeting”:

                 Everyone needs to meet at the Washington Monument at 10am
                 tomorrow morning! Do not be late! Do not wear colors! Details will
                 be laid out at the pre meeting! Come out at as patriot! We will be
                 meeting inside the ropes of the monument on the side facing the
                 whitehouse.

       On the morning of January 6, the Defendant arrived early at the Washington Monument.

Defendant told others that he “had the keys” until co-defendants Nordean and Rehl arrived. The

group then marched to the east side of the Capitol building before returning to the west side, where,

shortly before 1:00 p.m. they gathered near a pedestrian entrance to the restricted Capitol grounds.

Within minutes of arriving at the pedestrian entrance, the crowd overwhelmed law enforcement

and trampled the first sets of barriers. Shortly after the initial breach, an unindicted co-conspirator

declared on one of the Telegram channels: “Storming the capital [sic] building right now!!” and

“Get there[.]”

       Indeed, Donohoe advanced past the trampled barriers and into the Capitol’s restricted

perimeter. Like his co-defendants, Donohoe made his way to the front of the group and stood

opposite the retreating Capitol Police officers. As additional barriers came down, Donohoe and

others continued to advance into the west plaza of the Capitol. And Donohoe’s efforts did not stop

there—he took direct action to facilitate his co-conspirators’ assault on the building itself.

                                                    4
           Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 5 of 12




Specifically, after Proud Boys member Dominic Pezzola robbed a Capitol Police officer of his riot

shield, Donohoe was captured on video carrying the riot shield with Pezzola. Around the same

time, Donohoe relayed the news to those on the Telegram message group, writing, “Got a riot

shield!”




       Shortly thereafter, when rioters made a final push up the stairs to reach the Capitol,

Donohoe was there. He, along with Proud Boys members and other rioters, took action to

overwhelm law enforcement, with the goal of advancing up the stairs to the west terrace of the

Capitol building. That action ultimately allowed Proud Boys member Pezzola to advance toward

the Senate side of the Capitol, where, at approximately 2:13 p.m., Pezzola used the riot shield to

break a large window. This action allowed the mob of rioters, including Donohoe’s co-defendants,




                                                5
         Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 6 of 12




to enter the Capitol and further obstruct the proceedings inside. 2 Indeed, at 2:19 p.m., a member

of the Telegram chats announced, “We just stormed the capital” [sic].

       Donohoe’s intent to create mayhem and disrupt the proceedings at the Capitol continued

well after the initial breach into the restricted grounds and up to the west terrace. Indeed, at 3:38

p.m., more than an hour after Pezzola and others had broken into the building, Donohoe indicated

that he had left the Capitol grounds, but then announced over Telegram, “We are regrouping with

a second force.” That plan appears to have been short-lived, as Donohoe subsequently advised the

group that the National Guard and “DHS agents” were “incoming.”

       After the storming of the Capitol, Donohoe rejoiced, telling his fellow Proud Boys over

Telegram, “I stood on that front line the entire time and pushed it twice[.]” He also proudly

declared in messages after the attack that such actions made him “feel like a complete warrior.”

He celebrated the group’s accomplishments, noting “We stormed the capitol unarmed […] And

we took it over unarmed.”

       In the wake of the January 6 attack, as criminal charges against Proud Boys members and

others mounted, Donohoe responded as he had when the Proud Boys chairman was arrested—with

concern about covering his and others’ tracks. As the creator of several of the Telegram groups

that had been used in planning the attack, Donohoe asked others, “Want me to nuke it?” He was

directed to do so. About ten minutes later, Donohoe was told, “That didn’t nuke it lol” and then

“you gotta nuke it.” A few minutes later, Donohoe wrote, “Hmmm”.




2
       Pezzola was previously charged for his role in the January 6 attack. United States v.
Pezzola, 1:21-cr-52 (D.D.C.).
                                                 6
         Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 7 of 12




                                   Relevant Legal Principles

       Under the Bail Reform Act, courts consider the following factors in determining whether

some condition, or combination of conditions, will reasonably assure community safety or the

defendant’s appearance at trial and pre-trial proceedings: the nature and circumstances of the

charged offenses; the weight of the evidence against the defendant; the history and characteristics

of the defendant; and the nature and seriousness of the danger to any person or to the community

that would be posed by the defendant’s release. 18 U.S.C. § 3142(g). A judicial determination that

a defendant should be detained pending trial on the ground of community safety must be supported

by clear and convincing evidence. Smith, 79 F.3d at 1209.

       The United States seeks detention pursuant to, inter alia, 18 U.S.C. § 3142(e)(3)(C), which

provides a rebuttable presumption of detention if there is probable cause to believe that the

defendant committed “an offense listed in section 2332b(g)(5)(B) of title 18, United States Code,

for which a maximum term of imprisonment of 10 years or more is prescribed.” That rebuttable

presumption applies to Donohoe because destruction of government property in violation of

18 U.S.C. § 1361, is specifically enumerated in 18 U.S.C. § 2332b(g)(5)(B), and it carries a

maximum sentence of ten years in prison. 3

       In addition to establishing a rebuttable presumption, the destruction of government

property charge independently provides a basis for a detention hearing under 18 U.S.C. §

3142(f)(1)(A), because the offense is a “crime of violence.” For purposes of the bail statute, as



3
        Judges in this district have uniformly held in Capitol riot cases that 18 U.S.C.
§ 3142(e)(3)(C)’s rebuttable presumption applies to defendants charged under 18 U.S.C. § 1361.
See, e.g., United States v. Nordean, Case No. 21-mj-195 (C.J. Howell, March 3, 2021); United
States v. Powell, Case No. 21-mj-197 (C.J. Howell, February 11, 2021); United States v. Watkins,
Case No. 21-cr-28 (J. Mehta, February 26, 2021); United States v. Bisgnano, Case No. 21-cr-36
(J. Nichols, February 26, 2021).

                                                7
            Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 8 of 12




relevant here, a crime of violence is defined as “an offense that has an element of the use, attempted

use, or threatened use of physical force against the person or property of another,” if that crime is

punishable by ten years or more in prison. See 18 U.S.C. § 3142(f)(1)(A) & 3156. United States v.

Khatallah, 316 F. Supp. 2d 207, 213 (D.D.C. 2018) (Cooper, J.) (holding that destruction of

government property under a substantially similar statute, 18 U.S.C. § 1363, satisfies a

substantially similar elements-clause statute to qualify as a crime of violence). Moreover, when

destruction of government property is “calculated to influence or affect the conduct of government

by intimidation or coercion,” it qualifies as a federal crime of terrorism. See 18 U.S.C. §

2332b(g)(5).

       Finally, the Defendant’s efforts to destroy or “nuke” encrypted chats provide a third basis

for detention, as they illustrate the serious risk that the Defendant will attempt to obstruct justice.

See 18 U.S.C. § 3142(f)(2)(B).

                                           ARGUMENT

       1. Nature and Circumstances of the Offenses Charged

       The nature and circumstances of the offenses charged in this case strongly support

detention. The Defendant is charged by indictment with serious crimes that occurred during an

unprecedented attack on the U.S. Capitol that obstructed Congress’s certification of the 2020 U.S.

presidential election results. Indeed, the Defendant was heavily involved in the planning and

organization of the activities and he took a direct role in leading the group’s efforts to “storm the

capitol.”

       The government does not allege that the Defendant acted as a principal in the destruction

of government property. However, the Defendant and his co-conspirators are rightly criminally

responsible for the actions taken by others that were foreseeable and in furtherance of a conspiracy

and those that they aided and abetted. See Pinkerton v. United States, 328 U.S. 640, 647 (1946).
                                                  8
          Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 9 of 12




In this case, Pezzola furthered the conspiracy by stealing a riot shield. Donohoe then assisted

Pezzola in carrying the shield through the west plaza, and Donohoe boasted about Pezzola’s

accomplishment on Telegram: “Got a riot shield!” Donohoe’s words and actions plainly embrace

the conduct of Pezzola as acts taken in furtherance of the conspiracy. After the theft of the shield,

Donohoe directly assisted in Proud Boys members’ and others’ push up the stairway to the terrace

of the Capitol. This action enabled Pezzola and others to advance to the façade of the building and

take action to enter it.

        Because the Defendant and Pezzola conspired together (and with others), the Defendant is

substantively liable for the destruction Pezzola wrought with his stolen riot shield—even if the two

are not charged in the same conspiracy. See United States v. Lopez, 271 F.3d 472, 480 (3d Cir.

2001) (“a conspiracy need not be charged in order for Pinkerton’s doctrine to apply”). Likewise,

the Defendant is substantively liable because he aided and abetted Pezzola’s property destruction.

See United States v. Whitted, 734 F. App’x 90, 95 n.4 (3d Cir. 2018) (unpublished) (explaining

that “Pinkerton and aiding and abetting are two alternative theories under which the government

may prove a substantive criminal offense”).

        2. The Weight of the Evidence

        The weight of the evidence against the Defendant is strong, and it weighs in favor of pretrial

detention. This evidence comes in multiple forms, including the photographs and videos of the

Defendant and co-conspirators at the Capitol on January 6, posts and direct messages on social

media, and the messages sent and received through Telegram. Together, this evidence paints a

clear picture: the Defendant was instrumental in planning and leading the attack on the Capitol by

Proud Boys members. When it came time to act, the Defendant did so without hesitation—

advancing past barriers and joining in efforts to push past law enforcement. During and after the

attack, the Defendant celebrated his and others’ actions in storming the Capitol. It made Donohoe

                                                  9
        Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 10 of 12




“feel like a complete warrior.” And, with accountability looming, the Defendant took action to

cover his tracks, trying—in vain—to “nuke” the messages by which the plan was launched.

       3. The History and Characteristics of the Defendant

       The Defendant has served this country as a member of the United States Marine Corps.

But the Defendant’s more recent actions—taken against our institutions of government and

democracy itself—raise significant concerns that weigh in favor of detention. Critically, the

government is unaware of any expression of remorse or contrition by the Defendant or any attempt

by the Defendant to distance himself from the violent conduct of those in his command.

       As the Chief Judge in the District of Columbia noted with regard to another Proud Boys

member, who in fact marched with the Defendant on January 6, and whom the Chief Judge ordered

detained:

       [H]is more recent behavior surrounding the events January 6 gives rise to
       significant concerns about the danger he may present to the community. As
       explained above, the extent of his involvement in the mob clearly poses a danger.
       In addition, in the nearly two months that have passed since January 6, defendant
       has not exhibited any remorse for what occurred at the Capitol. Nothing in the
       record suggests that he has any remorse about the events of January 6 or disclaimed
       the beliefs and gang membership animating his actions on that day, and thus there
       is no evidentiary basis to assume that defendant will refrain from similar activities,
       if instructed, in the future.

United States v. Chrestman, 21-mj-218 (D.D.C.) (ECF 23, at 27-28). Likewise, the Defendant has

shown no remorse and has not disclaimed “the beliefs and gang membership animating his actions

that day.” Id. On the contrary, as noted above, he has expressed pride in what he and his co-

conspirators achieved on January 6. Accordingly, there is every reason to believe that the views

expressed by the Defendant regarding January 6 would animate similar conduct in the future.

       4. The Nature and Seriousness of the Danger Posed by Release

       Allowing the Defendant to be released pending trial, even in home confinement, would

leave a man who has the wherewithal to help plan and lead a large group of men in a violent attack

                                                10
        Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 11 of 12




to take similar actions in the future. Indeed, he poses the same risk of danger to others and the

community that he posed leading up to and on January 6. He should therefore be detained.

                                        CONCLUSION

       When all these factors are viewed in light of the substantial sentence Defendant faces if

convicted, it is clear that the Defendant cannot rebut the presumption in favor of detention under

18 U.S.C. § 3142(e)(3)(C). Even if he could, there is clear and convincing evidence that no

condition or combination of conditions will reasonably assure the safety of the community if the

Defendant is released, even to home confinement.

       WHEREFORE, the government respectfully submits that its motion for pretrial detention

should be granted and the Defendant ordered detained pending trial in the District of Columbia.



                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793

                                        By:      /s/ Jason McCullough
                                                 JASON B.A. MCCULLOUGH
                                                 D.C. Bar No. 998006; NY Bar No. 4544953
                                                 JAMES B. NELSON
                                                 D.C. Bar No. 1613700
                                                 LUKE M. JONES
                                                 VA Bar No. 75053
                                                 Assistant United States Attorneys
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7233
                                                 jason.mccullough2@usdoj.gov




                                               11
       Case 1:21-cr-00175-TJK Document 36 Filed 03/26/21 Page 12 of 12




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on March 26, 2021, and by email to Shelli
Peterson (FPD) and Lisa Costner (Defendant’s counsel of record in the proceedings in North
Carolina).



                                      By:         /s/ Jason McCullough
                                                  JASON B.A. MCCULLOUGH
                                                  D.C. Bar No. 998006; NY Bar No. 4544953
                                                  Assistant United States Attorney
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-7233
                                                  jason.mccullough2@usdoj.gov




                                             12
